FORET, Judge.
For the reasons assigned this date in Carroll v. Newtron, Inc., 477 So.2d 719 (La.App. 3 Cir.1985), (our docket number 84-73, with which this case is consolidated on appeal), the decision of the trial court is affirmed in part and reversed in part as follows:
IT IS ORDERED, ADJUDGED AND DECREED that the motions for summary judgment filed on behalf of Fisher Controls, Inc., and E.B. Badger & Sons Company and its successor corporation, Stone and Webster Engineering Corporation, against plaintiffs, Raymond Miller and Ida Miller, and all third party plaintiffs are hereby granted, dismissing these plaintiffs’ claims against defendants with prejudice.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the motions for summary judgment filed on behalf of Rosemount, Inc.; Magnetrol International, Inc.; Ronan, Inc.; Moore Products Co.; Newtron, Inc.; S.I.P. Engineering, Inc.; and Johnson Controls, Inc. against plaintiffs, Raymond Miller and Ida Miller, and all third party plaintiffs, are hereby denied.
All costs at the trial level and of this appeal shall await final disposition of this matter.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.